In a negligence action to recover damages for personal injury, defendant appeals from a judgment of the Supreme Court, Kings County, entered April 25, 1962 after a jury trial, upon a verdict of $6,000 in favor of the plaintiff. Judgment reversed on the law and the facts, and a new trial granted, with costs to abide the event, unless, within 30 days after entry of the order hereon, plaintiff shall stipulate to reduce to $3,000 the amount of the verdict in his favor and to the entry of an amended judgment accordingly, in which event the *1074judgment, as so reduced and amended, is affirmed, without costs. In our opinion the amount of damages awarded to the plaintiff was disproportionate to the injuries sustained. Hence, the jury’s verdict should be set aside as excessive to the extent indicated. Beldock, P. J., Ughetta, Kleinfeld, Hill and Rabin, JJ., concur.